CHURCHILL, J.
Heard on defendant’s motion for a new trial after a verdict for tbe plaintiff for $576.65 in an action for negligence.
For plaintiff: John DiLibero.
For defendant: Hinckley, Allen, Til-linghast, Phillips & Wheeler.
William T. Burrows was the owner of the truck which was being operated by Raymond H. Bowers (Raymond H. Bowers vs. Wilfred J. Paquin, No. 84883).
This case depends upon the case of Raymond B. Bowers vs. Wilfred J. Paquin, No. 84883, in which this day a rescript was filed denying the motion of the defendant for a new trial.
It is not suggested in the instant case that the damages are excessive. The verdict does justice between the parties and the defendant’s motion for a new trial is hereby denied.